IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-31091
                        Conference Calendar



GREGORY JOHNSON,

                                           Plaintiff-Appellant,

versus

JEFF BLOOD,

                                           Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 93-CV-910-D
                      --------------------
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gregory Johnson (“Johnson”), Louisiana state prisoner

#108327, appeals the jury verdict in favor of Jeff Blood

(“Blood”) in his 42 U.S.C. § 1983 civil rights action where he

alleged that Blood used excessive force.    On appeal, Johnson

reargues the merits of his underlying constitutional claim.

Johnson also raises errors which allegedly occurred at his trial.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-31091
                                -2-

     Johnson’s motion for leave to file a supplemental brief is

GRANTED.

     Johnson has failed to provide a trial transcript, as

directed by FED. R. APP. P. 10(b)(2).    Previously, this court

denied Johnson’s motion requesting a copy of the trial transcript

at the Government’s expense because he failed to meet the

requirements of 28 U.S.C. § 753(f).     Because Johnson failed to

provide this court with a transcript of the trial, this court

will not consider his arguments, and the appeal is DISMISSED.

See FED R. APP. P. 3(a)(2); Richardson v. Henry, 902 F.2d 414, 416

(5th Cir. 1990); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.